Citation Nr: 0126341	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  99-16 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased apportionment of the veteran's 
compensation benefits.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to March 
1970.  The claimant is the mother and custodian of the 
veteran's daughter, T.  She is bringing this action on behalf 
of T., who currently receives an apportionment of $22 a 
month.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1999 special apportionment 
decision of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO), which denied the benefit 
sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claimant's appeal has been obtained by the 
RO.

2.  The veteran's VA compensation benefits are his sole 
income.

3.  The claimant is the custodian of the veteran's daughter.  

3.  The veteran's daughter receives an apportionment of the 
veteran's VA compensation benefits in the amount of $22 a 
month.  

4.  An increased apportionment of the veteran's compensation 
benefits would seriously impair the veteran's ability to 
obtain food and shelter.


CONCLUSION OF LAW

The criteria for entitlement to an increased apportionment of 
the veteran's compensation benefits have not been met. 38 
U.S.C.A. §§ 5107, 5307 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.450, 3.451, 3.458 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant contends that T. is entitled to an apportionment 
of the veteran's compensation benefits greater than $22 a 
month.  She seeks an additional increase of $100 a month.  
She asserts that an increase would not result in a hardship 
for the veteran.  Accordingly, a favorable determination is 
requested.

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
claimant substantiate her claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096. 

In this regard, the Board notes that records pertaining to 
the financial status of the veteran and his daughter have 
been requested and obtained.  Moreover, in a June 1999 
statement of the case, the claimant was notified of the 
evidence required for an increased apportionment of the 
veteran's VA compensation benefits.  There is no indication 
that the claimant did not receive this correspondence, such 
as its return by the U.S. Postal Service as undeliverable. 

In the circumstances of this case, a remand to have the RO 
apply the new act would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of a result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, even though the RO denied the claimant's claim 
before enactment of the VCAA, there is no prejudice in the 
Board's reviewing the claim on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In light of the foregoing, 
the Board finds that under the circumstances of this case, VA 
has made reasonable efforts to assist the claimant in 
attempting to substantiate her claim and that additional 
assistance is not required.  Id.

Relevant regulations provide that without regard to any other 
provision regarding apportionment where hardship is shown to 
exist, pension, compensation, emergency officers' retirement 
pay, or dependency and indemnity compensation may be 
specially apportioned between the veteran and his or her 
dependents or the surviving spouse and children on the basis 
of the facts in the individual case as long as it does not 
cause undue hardship to the other persons in interest, except 
as to those cases covered by 38 C.F.R. § 3.458(b) or 38 
C.F.R. § 3.458(c).  In determining the basis for special 
apportionment, consideration will be given such factors as: 
the amount of VA benefits payable; other resources and income 
of the veteran and those dependents in whose behalf 
apportionment is claimed; and special needs of the veteran, 
his or her dependents, and the apportionment claimants.  The 
amount apportioned should generally be consistent with the 
total number of dependents involved.  Ordinarily, 
apportionment of more than 50 percent of the veteran's 
benefits would constitute undue hardship on him or her while 
apportionment of less than 20 percent of his or her benefits 
would not provide a reasonable amount for any apportionee.  
38 C.F.R. § 3.451.

The regulations further provide that veteran's benefits will 
not be apportioned where the spouse of the disabled person 
has been found guilty of conjugal infidelity by a court 
having proper jurisdiction; or for purported or legal spouse 
of the veteran if it has been determined that he or she has 
lived with another person and held herself or himself out 
openly to the public to be the spouse of such other person, 
except where such relationship was entered into in good faith 
with a reasonable basis (for example trickery on the part of 
the veteran) for the spouse believing that the marriage to 
the veteran was legally terminated.  No apportionment to the 
spouse will thereafter be made unless there has been a 
reconciliation and later estrangement.  38 C.F.R. § 3.458(b)-
(c).

The evidence before the Board shows that the veteran was 
granted service connection for post-traumatic stress disorder 
by a December 1993 rating decision.  The evaluation was 30 
percent, effective July 1993.  The 30 percent evaluation 
remains in effect.  The veteran has no other service-
connected disabilities.

In July 1996, the veteran claimed T. as a dependent.  T. was 
granted an apportionment by a July 1996 Special Apportionment 
Decision.  This decision explained that it was based on 
evidence that the veteran's monthly expenses exceeded his 
monthly income by $138, and that the claimant's monthly 
income exceeded her monthly expenses by $183.  The decision 
found that an apportionment would not cause the veteran undue 
hardship since the rate of his monthly VA award would not 
change.  Correspondence to the veteran dated in July 1996 
informed him that his monthly rate of compensation increased 
by $22, effective June 1996, the amount of additional 
compensation based on recognition of T. as his child.  
Correspondence to the claimant informed her that an 
apportionment of $22 a month was awarded effective June 1996, 
for T.  

In response to a request from the RO, in January 1999 the 
veteran stated that his only income was from VA, in the 
amount of $373 a month.  He set forth a detailed list of his 
monthly expenses, which consisted of his share of the rent, 
telephone and food, as well as his laundry, insurance, 
utilities and clothing.  These expenses totaled $362.50.  He 
stated that he already paid his daughter an apportionment and 
also gave her money when he could and she needed it. 

Regarding T.'s expenses, the claimant submitted financial 
information along with her December 1998 claim for an 
increased apportionment.  She stated that T. was a freshman 
at college and needed funds for her education.  The total 
cost for a single year at her college was $12,070, which 
totaled approximately $1006 a month.  In January 1999, the 
claimant informed VA that T.'s monthly income was $22, 
received from VA.  T.'s monthly expenses were listed in 
detail, and totaled $395.  

Based on a thorough review of the evidence in this case, the 
Board finds that the preponderance of the evidence shows that 
an increase in T.'s apportionment would create a hardship on 
the veteran.  

First, the Board notes that the exceptions set forth at 38 
C.F.R. § 3.458(b) (c) do not apply to this case as the 
apportionee, T., is the veteran's daughter.  The Board also 
notes that the veteran's most recently submitted financial 
data shows that his sole income consists of his VA 
compensation for PTSD.  After consideration of what the Board 
finds to be reasonable expenses, his net income is less than 
$11 a month.  These facts demonstrate that any additional 
apportionment to T. would seriously impair the veteran's 
ability to live.

In so concluding, the Board notes that it is sympathetic to 
T.'s financial situation.  It is also cognizant of the fact 
that ordinarily, according to VA regulations, apportionment 
of more than 50 percent of a veteran's benefits would 
constitute undue hardship on the veteran, while apportionment 
of less than 20 percent of the veteran's benefits would not 
provide a reasonable amount for any apportionee.  Regardless, 
the Board finds that the facts currently before it are not 
typical.  Here, the veteran's sole income consists of his VA 
compensation.  The financial data before the Board 
demonstrate that an apportionment of 20 percent of the 
veteran's VA benefits would result in a serious impairment of 
his ability to obtain food and shelter.  

In light of the foregoing, entitlement to an increased 
apportionment of the veteran's compensation benefits must be 
denied.


ORDER

Entitlement to an increased apportionment of the veteran's 
compensation benefits is denied.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

 

